Exhibit 10.01
(GLU LOGO) [f50535f5053501.gif]
July 17, 2008
Tom Perrault
[Address Line 1]
[Address Line 2]
          Re:      Offer of Employment
Dear Tom:
          Glu Mobile Inc. (the “Company”) is pleased to offer you a full-time
regular exempt position with the Company as Vice President, Global Human
Resources initially reporting to me, President and CEO. We would like your
employment to begin on July 28, 2008 (the “Start Date”) or such later Start Date
as may be mutually agreeable. We are pleased to find someone with your vision
and commitment to work as an integral part of our team. This offer is contingent
on the Company’s satisfactory acceptance of reference and background checks.
          You will be entitled to receive a biweekly salary of $$8,076.92 (the
“Base Salary”) to be paid in accordance with the Company’s normal payroll
procedures. During your first year of employment, you will also be eligible to
receive quarterly bonus payments of up to 7.5% of your Base Salary paid in each
calendar quarter, such bonus payments paid in each calendar quarter, in
accordance with the Company’s Executive Bonus Plan, as long as you are employed
by the Company on the payment dates (the “Bonus”). After one year of employment,
your manager will review and, in his discretion, may adjust your Base Salary and
Bonus.
          We will recommend that the Company’s Board of Directors (the “Board”)
grant you an option to purchase up to 70,000 shares of the common stock of the
Company at the then current fair market value, as determined by the Board. All
stock options issued to you shall be governed by the terms and conditions of the
Company’s 2007 Equity Incentive Plan and Stock Option Agreement, which agreement
will be executed by you and the Company upon Board approval of the grant of the
stock options hereunder. Such stock option shall vest over four years, whereby
16,250 shares shall vest 12 months after the option vesting start date (which
will be no earlier than the Start Date), and the remaining 48,750 shares shall
vest monthly thereafter at the rate of 1/36 over the course of 36 months.
          As a Company employee, you will also be eligible to receive certain
employee benefits, as modified by the Company from time to time, including
medical, dental, and vision insurance coverage; sixteen days personal time off
per year, plus such additional holiday time as is provided to the Company’s
other regular employees; this currently includes the period between Christmas
and New Year’s Day. We will also recommend to the Board that you be given the
same change of control and severance agreement as has been previously provided
by the Board to other corporate vice presidents similar to your level.
(GRAPHIC) [f50535f5053502.gif]

 



--------------------------------------------------------------------------------



 



          Your employment with the Company is for no specified period and
constitutes an “AT-WILL” employment arrangement. As a result, you are free to
resign at any time, with or without notice, for any reason or for no reason.
Similarly, the Company is free to conclude its employment relationship with you
at any time, with or without notice and with or without cause.
          For purposes of federal immigration law, you will be required to
provide to the Company documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three business days of the Start Date, or our employment relationship
with you may be terminated.
          As a condition of your employment, you will be expected to sign and
comply with the Employee Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A. In addition, you agree that you
will not engage in any other employment, occupation, consulting or other
business activity related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any activities that conflict with your obligations to the Company.
          This letter, along with the Employee Proprietary Information and
Information Agreement, sets forth the terms and conditions of your employment
with the Company and supersede any prior representations or agreements, whether
written or oral. This letter may not be modified or amended except by a written
agreement, signed both by an officer of the Company and you.
          To accept the Company’s offer of employment, please sign and date this
letter in the space provided below and return it to Vicky Spachis, the Company’s
Employee Services Manager, no later than July 18, 2008. We’ve included a
duplicate original for your records.
          We believe Glu Mobile is poised to achieve great success. We
anticipate that you will be a critical component of that success. We look
forward to working with you.

            Sincerely,

GLU MOBILE INC.
      /s/ L. Gregory Ballard       L. Gregory Ballard, President and CEO       
   

ACCEPTED AND AGREED TO
this 18 day of July, 2008

                /s/ Tom Perrault       Tom Perrault           

2



--------------------------------------------------------------------------------



 



         

EXHIBIT A
GLU MOBILE INC.
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
          This Proprietary Information and Inventions Agreement (the
“Agreement”) is made and entered into this       day of                     ,
2008 by and between GLU MOBILE INC., a Delaware corporation (the “Company”), and
Tom Perrault (the “Employee”), and confirms the parties’ mutual understanding
with respect to the subject matter hereof, and constitutes a material part of
the consideration for Employee’s employment and/or continued employment with the
Company.

1.   Confidential Information.

          a. Definition. Employee acknowledges and agrees that Employee has
obtained or may now or hereafter obtain from the Company certain of the
Company’s confidential information, in whatever form, which includes, but is not
limited to, all of the Company’s (i) past, present and future research,
(ii) business, development and marketing plans, (iii) customer lists and
customer relationships, (iv) prices (except where publicly disclosed by the
Company) and pricing strategies, (v) secret inventions, processes, methods and
specifications, (vi) compilations of information (including, without limitation,
studies, records, reports, drawings, memoranda, drafts and any other related
information), (vii) trade secrets, (viii) product development proposals, and
(ix) other ideas, concepts, strategies, designs, suggestions and recommendations
relating, without limitation, to any of the foregoing or to any product
developed or proposed to be developed by the Company or by the Employee and/or
others for the Company (collectively, the “Confidential Information”).
“Confidential Information” does not include any of the foregoing items which: i)
at the time of disclosure was known to Employee free of any confidentiality
obligations; and ii) has become publicly and widely known and made generally
available through no wrongful act of Employee or of others who were under
confidentiality obligations as to the information involved.
          b. Non-Disclosure and Return of Confidential Information. Employee
hereby acknowledges and agrees that the Company is the owner of all of the
Confidential Information, as defined in Paragraph 1(a) of this Agreement, and
all copyrights, trade secrets, patents, trademarks and all other intellectual or
industrial property rights contained in, or associated with, any or all such
Confidential Information. Employee shall not disclose to any other person, firm,
corporation or other entity any of the Company’s Confidential Information, or
use any such Confidential Information for any purpose whatsoever, except as
authorized in writing by the Company, and the Employee shall not, and shall not
attempt to, reverse engineer, decompile or disassemble any of the Company’s
Products without the Company’s prior written consent. Employee hereby
acknowledges and agrees that the unauthorized use or disclosure of any of the
Company’s Confidential Information or any of the Company’s intellectual or
industrial property rights, constitute unfair competition under applicable law,
and Employee shall not at any time during the term of this Agreement or
thereafter engage in any such unfair competition with respect to the Company.
Employee agrees that all Confidential Information are and shall remain the
Company’s property. Except in the course of providing services to the Company as
an Employee, Employee agrees that Confidential Information shall not be copied
by Employee without the Company’s prior written consent, and shall not be
removed from the Company’s premises without the Company’s prior written consent.
Employee agrees that all Confidential Information shall be returned to the
Company, along with any and all copies, immediately upon request therefore, or
upon the termination of Employee’s employment with the Company, whichever is
first to occur.

3



--------------------------------------------------------------------------------



 



          c. Previous Employer’s Proprietary Information. During the course of
employment with the Company, or at any other time, Employee shall not wrongfully
use or disclose to the Company any proprietary information or trade secrets of
Employee’s former employer(s). Employee shall not bring onto the Company’s
premises any such information without first obtaining the express written
consent of such former employer(s).
          d. Third Party’s Information. Employee acknowledges that the Company
has received and may hereafter receive certain proprietary information from one
or more third parties to which the Company is subject to a duty of
non-disclosure and to restrictions on the use thereof. Employee agrees that the
Employee owes the Company and any such third party, during the term of
employment with the Company and thereafter, a duty to hold all such information
in the strictest confidence, and Employee shall not disclose any such third
party proprietary information or any portion thereof to any person, firm,
corporation or other entity, or make use of such third party proprietary
information in any way without the Company’s and the third party’s prior written
consent.

2.   Inventions.

          a. Ownership. All designs, processes, methods, formulas, techniques,
artwork, brochures, manuals, products, procedures, programs, drawings, notes,
documents, information, materials, discoveries and inventions (the “Designs and
Inventions”) made, conceived or developed by Employee alone or with others which
(i) result from or relate to any and all work performed by Employee for the
Company (the “Work”), (ii) may be disclosed to Employee by the Company while
Employee performs any such Work, (iii) use or have used equipment, supplies,
facilities or trade secret or confidential information of the Company’s,
(iv) relate at the time of conception or reduction to practice thereof to the
business of the Company or to its actual or demonstrably anticipated research
and development, or (v) use or have used the hours for which Employee is
compensated by the Company, shall be the sole property of the Company, shall be
considered “works made for hire” (as that term is defined under the United
States Copyright Act, as amended), and shall be assigned to the Company
immediately upon conception or development; provided, however, that any Design
and Invention that does not meet any of the foregoing conditions shall not be
deemed to be assigned by Employee to the Company hereunder. The Company shall
have the sole right to determine the method of protection for any Designs and
Inventions, which are owned by, or assigned to, the Company pursuant to this
Paragraph 2(a), including the right to keep the same as trade secrets, to file
and execute patent applications thereon, to use and disclose the same without
prior patent applications, to file registrations for copyright or trademark
thereon in the Company’s own name or to follow any other procedure that the
Company deems appropriate. Employee shall (i) disclose promptly to the Company
in writing all such Designs and Inventions that are within the scope of this
Paragraph 2(a); and (ii) provide the Company, at the Company’s expense, with all
assistance, and take all other actions, including the execution, delivery and
filing of all applications, deeds of assignment, instruments and other
documents, as reasonably requested by the Company, in order to permit the
Company to obtain patents and/or register copyrights or trademarks, as the case
may be, or otherwise to perfect and/or protect the Company’s ownership of all
rights, title and interests in and to all such Designs and Inventions. Employee
hereby grants to the Company an irrevocable power of attorney to apply for and
to execute such applications and deeds of assignment of any patent, copyright,
trademark or other intellectual property right, in Employee’s name, as the
Company, in its sole discretion, determines to be necessary or appropriate to
perfect and/or protect the Company’s ownership of all rights, title and
interests in and to all such Designs and Inventions. Employee’s obligations
under this Paragraph 2(a) with respect to such Designs and Inventions shall
survive the termination of Employee’s employment by the Company.

4



--------------------------------------------------------------------------------



 



          b. Exemptions. Notwithstanding the provisions of Paragraph 3(a) of
this Agreement, nothing herein shall obligate Employee to assign to the Company
any inventions, or any rights therein, which fully qualify under the provisions
of Section 2870 of the California Labor Code which provides as follows:
          Invention on Own Time—Exemption from Agreement
               a. Any provision in any employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to any invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

  (1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or     (2)   Result from any work
performed by the employee for the employer.

               b. To the extent a provision in an employment agreement purports
to require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
          c. Previous Inventions. As a matter of record, Employee hereby
certifies that attached hereto as Exhibit A is a complete and accurate list of
all inventions and/or improvements relevant to the subject matter of this
Agreement which have been made or conceived or first reduced to practice by
Employee, alone or jointly with others, prior to the date of Employee’s
employment by the Company or any affiliate of the Company, which such inventions
and/or improvements Employee desires not to be covered by this Agreement. IF
EMPLOYEE FAILS TO ATTACH SUCH A LIST TO THE AGREEMENT, THEN SUCH OMISSION SHALL
CONSTITUTE A REPRESENTATION BY EMPLOYEE THAT THERE ARE NO SUCH INVENTIONS AND/OR
IMPROVEMENTS AT THE TIME OF SIGNING THIS AGREEMENT.
          d. Subsequent Inventions. Employee understands and agrees that all
designs and inventions reduced to practice following the termination of
Employee’s employment shall be presumed to have been conceived during Employee’s
employment with the Company and with the use of the Company’s confidential or
trade secret information, but such presumption may be overcome by a showing that
such design or invention was conceived after such employment and without the use
of any such information.

3.   Pre-existing Obligation.

          Employee represents and warrants that Employee is not under any
pre-existing obligation(s) inconsistent with the provisions of this Agreement,
and has not and will not enter into any contract which conflicts with, or would,
if performed by Employee, cause a breach of, this Agreement.
Non-Solicitation of Employees/Consultants. During Employee’s employment with the
Company and for a period of one (1) year thereafter, Employee will not directly
or indirectly solicit away employees or consultants of the Company for
Employee’s own benefit or for the benefit of any other person or entity.

5



--------------------------------------------------------------------------------



 



Non-Solicitation of Suppliers/Customers. During and after the termination of
Employee’s employment with the Company, Employee will not directly or indirectly
solicit or otherwise take away customers or suppliers of the Company if, in so
doing, Employee accesses, uses or discloses any trade secrets or proprietary or
confidential information of the Company. Employee acknowledges and agrees that
the names and addresses of the Company’s customers and suppliers, and all other
confidential information related to them, including their buying and selling
habits and special needs, whether created or obtained by, or disclosed to
Employee during Employee’s employment, constitute trade secrets or proprietary
or confidential information of the Company.

4.   Injunctive Relief.

          Employee acknowledges that a remedy at law for any breach of this
Agreement would be inadequate relief, and Employee therefore agrees that the
Company shall be entitled to injunctive relief, among other remedies, in case of
any such breach or threatened breach by Employee.

5.   Survival of Terms.

          The provisions of paragraphs 1, 2, 4, 5, and 7 and shall survive the
termination of Employee’s employment with the Company, and no such termination
shall relieve Employee from liability for any breach of this Agreement.

6.   Indemnities.

          Each party shall indemnify, defend and hold harmless the other party
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies that the other
party shall incur or suffer by reason of any breach of this Agreement by the
indemnifying party.

7.   Attorneys’ Fees.

          If any legal action is brought for the enforcement of this Agreement,
or because of an alleged dispute, breach, default of misrepresentation in
connection with any of the provisions of this Agreement, the successful or
prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs incurred in that action, in addition to any other relief to which
that party may be entitled.

6



--------------------------------------------------------------------------------



 



8.   Governing Law.

          This Agreement shall be governed by the laws of California, without
giving effect to the principles of conflicts of law.

9.   Severability.

          If any term or provision of this Agreement shall be held invalid or
unenforceable to any extent, the remainder of this Agreement shall not be
affected and each other term and provision of this Agreement shall be valid to
the fullest extent permitted by law.

10.   Headings.

          The paragraph headings contained in this Agreement are for reference
only and shall not be considered as substantive parts of the Agreement.

11.   Entire Agreement; Modification; Waiver.

          This Agreement constitutes the entire agreement between the parties
with respect to the subject matter contained herein and supersedes all prior and
contemporaneous agreements, representations and understandings of the parties.
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties. No waiver of any of the provisions
of this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver.

12.   Binding Effect.

          This Agreement shall be binding on and shall inure to the benefit of
the parties to it and their respective heirs, legal successors, representatives
and assigns.

13.   Attorney Review.

          Employee agrees that he or she has read and understands the terms of
this Agreement, and that Employee is entering into the same voluntarily and
without duress. Employee acknowledges that he or she has consulted with an
attorney of the Employee’s own choosing, or has had a reasonable opportunity to
do so, concerning Employee’s rights, duties and obligations under the terms of
this Agreement. The rule of construction that any uncertainties or ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendment or modification hereto.

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Proprietary
Information and Inventions Agreement as of the date and year first written
above.

            GLU MOBILE INC.   EMPLOYEE  
 
       
By:
         
 
         
 
  L. Gregory Ballard, President & CEO   Tom Perrault  

8